DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9-12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially the same subject matter.  In particular, the limitations of claim 1 are recited or suggested in the claims of the ‘962 patent as follows:
Pending claim 1
Claims of ‘962 patent
1. A device for training emergency eye surgery, the device comprising:

a simulated eye;

Claim 1:  “A device for ocular surgery training, the device comprising:

a simulated eye;…“


a base configured to receive the simulated eye;

Claim 1 (cont’d):   “…a base configured to receive the simulated eye;…”
a skin covering affixable to the base, the skin covering including a front surface configured to simulate at least a portion of a face, a back surface configured to cover the base, and an eye opening that passes from the front surface to the back surface through the skin covering, the eye opening configured to both visibly expose the simulated eye and retain the simulated eye in the base when the eye is received in the base and the skin covering is affixed to the base;

Claim 1 (cont’d):  “…a simulated skin configured to attach to the base and at least partially cover the simulated eye, the simulated skin having an outward surface depicting an area immediately surrounding a human eye, the simulated skin including an eye opening configured to expose at least a portion of the simulated eye through said eye opening when the simulated skin is attached to the base;…”
an anchor fixed to the skin covering behind the front surface of the skin covering;

Claim 6:  “6. The device of claim 5, wherein the band is further configured to be anchored in the simulated skin, opposite the band interface, when the band is coupled to the arm via the band interface.”

a simulated tendon configured to couple to the anchor;

Claim 2: “…wherein the band is configured to simulate a canthal tendon.”
an eye actuator coupled to the simulated eye and coupleable to the simulated tendon, the eye actuator configured to move the simulated eye from a first position to a second position upon a successful treatment of an untreated eye injury, the first position simulating an untreated eye injury, the second position simulating a successful treatment of said untreated eye injury.

Claim 1 (cont’d): …“an eye displacer configured to displace the simulated eye from a first position to second position, the first position corresponding to an ocular injury and the second position indicating a properly performed ocular surgery; a band configured to hold the simulated eye in the first position via the eye displacer when the band is intact, the band further configured to release the simulated eye from the first position when the band is severed, allowing the simulated eye to move to the second position via the eye displacer.”


With respect to claim 2, the claim limitations are recited or suggested in claim 2 of the ‘962 patent.
With respect to claim 9, the recited simulated orbit corresponds to the eye socket recited in claim 3 of the ‘962 patent.
With respect to claims 10 and 11, the recited anchor mesh is suggested by the mesh feature recited in claim 7 of the ‘962 patent
With respect to claim 12, the recited hook fastener is considered to be an obvious variant of the fastener recited in the ‘962 patent, as hook fasteners are a generally well-known type of fastener.
With respect to claim 18, the provision of a plurality of simulate tendons in the device is considered to be an obvious duplication of parts having no new or unexpected results under MPEP 2144.04(VI)(B).

Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,962 in view of Toly.  The claims of the ‘962 patent recite or suggest the claim limitations with the exception of a layer of fat provided with the skin layer as recited.  This feature is known in the art, as disclosed for example at paragraph [0022] of Toly, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another and for the purpose of providing a comprehensive and realistic anatomical simulator.

Claims 6 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,962 in view of Parry.  The claims of the ‘962 patent recite or suggest the claim limitations with the exception of a blood packet as recited.  This feature is known in the art, as disclosed for example at paragraphs [0075-76] of Parry, and would have been obvious to one of ordinary skill in the art for the purpose of providing a more realistic anatomical simulator capable of releasing blood when a certain procedure is performed.

Allowable Subject Matter
Claims 4, 5, 7, 8, 14-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 28, 2022